EXHIBIT 10.19

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (“Agreement”) is made by and between Gaylan
Larson (“Employee”) and Notify Technology Corporation, a California corporation
(“Company”) (collectively referred to as the “Parties”):

 

WHEREAS, Employee was employed by the Company pursuant to an employment
agreement dated as of November 4, 2002 (the “Employment Agreement”);

 

WHEREAS, the Company and Employee entered into a Employee Confidentiality and
Inventions Assignment Agreement dated as of October 24, 1994 (the
“Confidentiality Agreement”);

 

WHEREAS, the Company and Employee have entered into Stock Option Agreements as
listed below granting Employee the option to purchase shares of the Company’s
Common Stock subject to the terms and conditions of the Company’s 1997 Stock
Plan and a related Stock Option Agreement (collectively, the “Stock
Agreements”);

 

Option

Date

--------------------------------------------------------------------------------

  

Option

Number

--------------------------------------------------------------------------------

  

Total Number

of Shares

--------------------------------------------------------------------------------

  

Exercise

Price

--------------------------------------------------------------------------------

02/23/00

   N64 0200    50,000    $ 8.813

11/30/00

   N97 1100    50,000    $ 2.750

06/29/01

   N113 0601    50,000    $ 1.600

06/29/01

   N114 0601    100,000    $ 1.600

10/11/01

   N146 1001    50,000    $ 0.320

08/06/03

   N190 0803    125,000    $ 0.250

 

WHEREAS, Employee’s employment with Company was terminated as of September 30,
2004 (the “Termination Date”);

 

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company.

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1. Resignation. Employee hereby resigns, effective as of the Termination Date,
as an officer and employee of the Company and from any and all other positions
Employee holds with the Company and any subsidiary or affiliated entity of the
Company.

 

-1-



--------------------------------------------------------------------------------

2. Consideration.

 

(a) Additional Payments. The Company agrees to pay Employee at the rate of Eight
Thousand Dollars ($8,000.00) per month, less applicable withholding, for three
months from the first regular payroll date following the Effective Date (the
“Payment Period”) in accordance with the Company’s regular payroll practices.

 

(b) No Other Payments. Other than the Company’s obligations under this
Agreement, Employee shall not be entitled to any other wages, salaries, bonuses,
compensation or other form of payment pursuant to the Employment Agreement or
any other agreement between Company and Employee.

 

(c) Stock Vesting. The Parties agree that for purposes of determining the number
of shares of the Company’s Common Stock that Employee is entitled to purchase
from the Company pursuant to the exercise of outstanding options, the Employee
will be considered to have vested only up to the Termination Date. Employee
acknowledges that, as of the Termination Date, he will have vested in, and be
entitled to exercise and acquire, an aggregate of 298,611 shares of Common Stock
under the Stock Agreements (excluding the 2003 Option discussed in Section 1(d)
below). The exercise of any stock options (other than those discussed in Section
1(d)) shall continue to be subject to the terms and conditions of the respective
Stock Agreements, and in accordance with the foregoing shall be exercisable for
a period of 90 days from the Termination Date as follows:

 

Option

Date

--------------------------------------------------------------------------------

  

Option

Number

--------------------------------------------------------------------------------

  

Shares Exercisable

As of Termination Date

--------------------------------------------------------------------------------

  

Option

Expiration Date

--------------------------------------------------------------------------------

02/23/00

   N64 0200    50,000    12/29/04

11/30/00

   N97 1100    50,000    12/29/04

06/29/01

   N113 0601    50,000    12/29/04

06/29/01

   N114 0601    100,000    12/29/04

10/11/01

   N146 1001    48,611    12/29/04          

--------------------------------------------------------------------------------

    

Total Shares Exercisable

   298,611     

 

(d) Acceleration; Special Bonus; Option to Exercise. The Company agrees to
accelerate vesting with respect to all unvested shares subject to Option Number
N190 0803, dated August 6, 2003 (the “2003 Option”), such that the 2003 Option
will be immediately exercisable for all shares of Common Stock issuable upon
exercise thereof. In addition, on the Effective Date (as defined in Section 25),
the Company will pay Employee a one-time bonus of $41,875.00, subject to
applicable withholding (the “Special Bonus”), provided, however, that Employee
has elected to exercise the 2003 Option for all shares issuable upon exercise
thereof on or before 5:00 p.m. (California time) on the Effective Date. In the
event of Employee’s election to exercise the 2003 Option, Employee hereby
authorizes and directs the Company to withhold from the Special Bonus an amount
totaling $31,205.00, representing Employee’s payment of the aggregate exercise
price therefor. Employee acknowledges and agrees that in the event he has not,
prior to 5:00 p.m. (California Time) on the Effective Date, taken all actions
necessary to exercise the 2003 Option in accordance with the applicable Stock
Agreement (other than delivery of the purchase price therefor, which will be
withheld from the Special Bonus), then the Company’s obligation to pay the
Special Bonus shall immediately expire with no further force or effect.

 

-2-



--------------------------------------------------------------------------------

(e) COBRA; Benefits; Reimbursement. Employee’s Company-sponsored health
insurance benefits will cease on the Termination Date. Employee and each
eligible dependent who constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended, will be
eligible to continue coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. Employee acknowledges that the Company has
provided him with information concerning his obligations and time requirements
to secure COBRA benefits. Should Employee elect to purchase insurance coverage
pursuant to COBRA, the Company shall reimburse Employee for up to three (3)
months of Employee’s COBRA payment obligation upon Employee’s delivery of
evidence of payment therefor. Employee agrees that any obligation to provide
COBRA benefits or reimbursement pursuant to this paragraph shall cease
immediately upon Employee’s securing new employment with substantially similar
benefits. Except as described in this Agreement, Employee’s participation in all
other benefits and incidents of employment ceased on the Termination Date.

 

(f) Tax Treatment. The Company will report to the Internal Revenue Service the
payments described in this section as taxable income to the Employee.

 

3. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement, which shall remain in full force and effect. Employee
shall return all of the Company’s property and confidential and proprietary
information in his possession to the Company on the Termination Date.

 

4. Final Check; Reimbursements. Employee acknowledges receipt of a check made
payable to Employee, representing satisfaction in full of the Company’s payment
obligation to Employee (subject to applicable withholding) for accrued salary,
wages, bonuses or other compensation, including, without limitation, all amounts
owing for accrued vacation or “paid time off” through the Termination Date and
Employee’s earned bonus as of the Termination Date. Employee has submitted all
receipts and other documentation for expenses incurred on behalf of the Company
through the Termination Date that are reimbursable in accordance with the
Company’s policies.

 

5. Release of Claims; Covenant Not to Sue. Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its officers, managers, supervisors, agents, and
employees. Employee, on his own behalf, and on behalf of his respective heirs,
family members, executors, agents, custodians, successors, and assigns, hereby
fully and forever releases the Company and its officers, directors, employees,
agents, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, from, and
agrees not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee or his heirs, family members,

 

-3-



--------------------------------------------------------------------------------

executors, agents, custodians, successors, or assigns may possess arising from
any omissions, acts, or facts that have occurred up until and including the
Effective Date, including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, and California Labor Code Section
201, et. seq., and Section 970, et. seq.

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.

 

Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and shall entitle
the Company immediately to recover and cease the severance benefits and payments
provided to Employee under this Agreement.

 

-4-



--------------------------------------------------------------------------------

Employee shall be responsible to the Company for all costs, attorneys’ fees and
any and all damages incurred by the Company or its successors or assigns in (A)
enforcing the obligations of Employee hereunder, including the cost of bringing
any suit to recover any amount or benefit paid or delivered hereunder and (B)
defending against a claim or suit brought or pursued by Employee in violation of
this provision.

 

6. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release do not
apply to any rights or claims that may arise under ADEA after the Effective
Date. Employee acknowledges that the consideration given for this waiver and
release Agreement is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that

 

(a) he should consult with an attorney prior to executing this Agreement;

 

(b) he has up to forty-five (45) days within which to consider this Agreement;

 

(c) he has seven (7) days following his execution of this Agreement to revoke
this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.

 

7. Civil Code Section 1542. Employee represents that he is not aware of any
claim against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has had the opportunity to seek the
advice of legal counsel and is familiar with the provisions of California Civil
Code Section 1542, which provide as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law or
judicial principles of similar effect.

 

8. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or

 

-5-



--------------------------------------------------------------------------------

any other person or entity referred to herein. Employee also represents that he
does not intend to bring any claims on his own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

 

9. No Cooperation. Employee agrees he will not act in any manner that might
damage the business of the Company. Employee agrees that he will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.

 

10. Non-Disparagement. Employee agrees to refrain from any defamation, libel or
slander of the Company or tortious interference with the contracts and
relationships of the Company.

 

11. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

 

12. No Knowledge of Wrongdoing. Employee represents that he has no knowledge of
any wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.

 

13. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.

 

14. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

15. Indemnification. Employee agreed to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or

 

-6-



--------------------------------------------------------------------------------

proceeding which may be commenced, prosecuted or threatened by Employee or for
Employee’s benefit, upon Employee’s initiative, or with Employee’s aid or
approval, contrary to the provisions of this Agreement. Employee further agrees
that in any such action or proceeding, this Agreement may be pled by the Company
as a complete defense, or may be asserted by way of counterclaim or cross-claim.

 

16. Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Santa Clara
County before the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys’ fees and costs. The Parties hereby agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury. This
section will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the agreements incorporated herein by reference.

 

17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

18. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

19. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

 

20. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company (including the Employment Agreement, which is hereby terminated),
with the exception of the Confidentiality Agreement (which shall remain in full
force and effect) and the Stock Agreements (which shall remain in full force and
effect except to the extent modified hereby).

 

-7-



--------------------------------------------------------------------------------

21. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

22. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.

 

23. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.

 

24. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

25. Effective Date. This Agreement is effective after it has been signed by both
parties and after eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven (7)
days after the date the Agreement was signed by Employee.

 

26. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

27. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Severance Agreement and
Release on the respective dates set forth below.

 

    

Notify Technology Corporation

Dated: September 30, 2004

   By  

/s/ Paul F. DePond

--------------------------------------------------------------------------------

         Paul F. DePond          President and CEO      Gaylan Larson, an
individual

Dated: September 30, 2004

      

/s/ Gaylan I. Larson

--------------------------------------------------------------------------------

         Gaylan Larson